IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                             No. 00-30116

                           Summary Calendar


WARREN MURPHY,
                                            Petitioner-Appellant,

                                versus

BURL CAIN, Warden, Louisiana
State Penitentiary,
                                            Respondent-Appellee.




          Appeal from the United States District Court
              For the Eastern District of Louisiana
                          (99-CV-2637-J)

                           October 13, 2000

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Warren Murphy, Louisiana prisoner # 24909, filed a 28 U.S.C.

§ 2254 petition asserting that he was denied his Sixth Amendment

right to confront his accusers when the state trial court admitted

videotaped testimony of the young crime victim. The district court

adopted the magistrate judge’s report and recommendation that

Murphy’s petition was (1) time-barred by 28 U.S.C. § 2244(d)(1)(A)

and (2) procedurally barred by an independent and adequate state

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
law ruling. Each of these findings is sufficient to deny habeas

relief, and the district court dismissed Murphy’s petition with

prejudice.

     The district court then granted Murphy a certificate of

appealability (COA) on whether he could show cause and prejudice to

overcome the procedural bar. The COA did not mention the time bar

under 28 U.S.C. § 2244(d)(1)(A).

     The COA is inconsistent with the adoption of the magistrate

judge’s report and recommendation, since the time bar alone is

sufficient to deny the petition. Thus, we REMAND this case to the

district court for the limited purpose of clarifying the scope of

the COA. Upon entering a clarifying order, the district court, if

appropriate, should return the case to this court for further

proceedings.

     REMANDED.




                                   2